Citation Nr: 0806237	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 0 
percent for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
September 1994, when he retired with more than 24 years of 
active service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for bilateral hearing loss but assigned an evaluation 0 
percent for the disorder.  The veteran filed a notice of 
disagreement in May 2005, and a formal appeal of the decision 
in February 2006.  

FINDINGS OF FACT

1.  A VA audiologic examination conducted in February 2005 
resulted in a numeric designation of Level I for the right 
ear and Level I for the left ear under Table VI at 38 C.F.R. 
§ 4.85.  

2.  A subsequent VA audiologic examination conducted in 
January 2007 again resulted in a numeric designation of Level 
I for the right ear and Level I for the left ear under Table 
VI at 38 C.F.R. § 4.85.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 0 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his hearing loss because he is having 
increased difficulty in hearing what people say through his 
right ear.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits, and with respect to 
the claims to be adjudicated herein below, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, (3) the appellant is expected to provide, if 
any, and to request that the claimant provide any evidence in 
his possession that pertains to the claim, and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with       38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159(b) 
(2006).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. at 112.  If there is 
any defect in the content or timing of the notice, VA must 
establish that such defect was not prejudicial to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The claim underlying this appeal is a claim for service 
connection for a hearing loss disability.  That claim has 
been granted.  The United States Court of Veterans Appeals 
(Court) has stated that the statutory scheme discussed above 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
See Dingess v. Nicholson, 19 Vet. App. 472, 490 (2006); see 
also, e.g., Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 (2000).  
Since a decision awarding service connection has been made, 
and both a disability evaluation and an effective date have 
been assigned, the statutory notice issued in this case 
effectively meets the requirements of the law.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran was afforded multiple VA 
examinations.  In addition, he was informed of the 
opportunity to submit any additional evidence and to identify 
any relevant evidence pertaining to his claim.  As of yet, 
the veteran has offered no additional evidence, and the 
record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi,   16 Vet. App. 183 (2002).  

Facts and Analysis

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by this appeal then is 
whether a rating exceeding 0 percent is warranted for the 
veteran's hearing loss disability at any time since he 
submitted the claim for service connection for this 
disability.  

Evaluations of defective hearing range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
Hertz (Hz)).  See 38 C.F.R. § 4.85.

To evaluate the degree of disability from service-connected 
defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code (DC) 
6100.  Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher Roman 
numeral.  38 C.F.R. § 4.86(a).  

Under the scheme set fort in 38 C.F.R. § 4.85, a Roman 
Numeral designation for hearing impairment is assigned from 
either Table VI or VIA, whichever results in the higher 
numeral.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

The veteran was afforded VA audiologic examinations in 
February 2005 and January 2007.  

On the authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
55
80
LEFT
15
25
15
20
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.

Applied to Table VI, such audiometric findings translate to 
literal designations of level I hearing in the right ear and 
level I hearing in the left ear, and do not support the 
assignment of a compensable rating.  See 38 C.F.R. § 4.85, 
Table VII.


On the authorized audiological evaluation in January 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
55
85
LEFT
15
20
15
20
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.

Applied to Table VI, such audiometric findings also translate 
to literal designations of level I hearing in the right ear 
and level I hearing in the left ear, and also do not support 
the assignment of a compensable rating, but rather a rating 
of 0 percent.  See 38 C.F.R. § 4.85, Table VII.

Use of Table VI(a) is not permitted in this case, since each 
of the four specified frequencies is not 55 dB or more.

Since hearing loss impairment is determined based on the 
mechanical application of the findings of an audiologic 
examination to the table provided, an application of the 
findings results in a 0 percent evaluation, which is the only 
evaluation the Board may assign.  The preponderance of the 
evidence is against the claim for an evaluation in excess of 
0 percent.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  




ORDER

The appeal for an evaluation in excess of 0 percent for 
hearing loss disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


